Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 1 of 17 Page ID #:213




   1
     BALONICK LAW OFFICE, INC.
   2 BARNEY BALONICK, Cal Bar No. 277776
     bhb@balonicklaw.com
   3 10100 Santa Monica Blvd #1700
     Los Angeles, CA 90067
   4 Telephone: 310.703.1755
     Facsimile: 310.703.1799
   5
     Attorneys for Plaintiffs and CounterDefendants,
   6 SHOELOGICS, KOREA; TAN AN T&C CO.,
     LTD. aka (MH factory)
   7
                            UNITED STATES DISTRICT COURT
   8
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
     SHOELOGICS KOREA, a Korean-               Case No. 2:19-cv-07096-VAP-JC
  10 based Case No.: limited company and
     successor-in-interest to SHOELOGICS,
  11 LTD., TAN AN T&C CO., LTD., a             NOTICE OF MOTION AND
     Vietnamese limited company,               MOTION TO WITHDRAW AS
  12
                  Plaintiffs,                  COUNSEL OF RECORD FOR
  13                                           PLAINTIFFS/COUNTER-
           v.                                  DEFENDANTS; MEMORANDUM
  14
     THE WALKING COMPANY, a                    OF POINTS AND AUTHORTIES;
  15 Delaware corporation; and DOES 1          DECLARATION OF BARNEY H.
     through 50, inclusive,                    BALONICK, ESQ.,
  16
                  Defendants.
  17                                           [PROPOSED] ORDER
  18 THE WALKING COMPANY, a
     Delaware corporation; and DOES 1         Judge: Honorable Virgina A. Phillips
  19 through 50, inclusive,                   Date: October 21, 2020
  20             Counterclaimants,            Time: 2:00 p.m.
                                              Room: 8A
  21        v.
  22 SHOELOGICS KOREA, a Korean-
     based Case No.: limited company and
  23 successor-in-interest to SHOELOGICS,
     LTD., TAN AN T&C CO., LTD., a
  24 Vietnamese limited company,,
  25             CounterDefendants.
  26
  27
  28

                                            -1-               Case No. 2:19-cv-07096-VAP-JC
                                                                BALONICK DECLARATION
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 2 of 17 Page ID #:214




   1                 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2 PLEASE TAKE NOTICE that on October 21, 2020, at 2:00 p.m., at the First Street
   3 Courthouse, Room 8A, 350 West 1st Street, Los Angeles, California, 90012, or as
   4 soon thereafter as the matter may be heard, counsel for Plaintiffs/Counter-
   5 Defe da                (He e af e   Pa     ff )         ee a       de    be e e ed a c           e   f
   6 record pursuant to the California Rules of Professional Conduct, CD CA Rule 83-
   7 2.3.2, et seq., and all other applicable rules.
   8                 S ec f ca   ,Pa     ff c      e             e      be e e ed a c       e    f ec d
   9 for the following reasons:
  10                 1. Plaintiffs Shoelogics and Tan An have dispatched several e-mails
  11 indicating that it has abandoned this case and refuse to participate and refuse to
  12 c               e e he e      f he F        e a e ag ee e ;
  13                 2. Both plaintiffs have ceased to c             ca e    hPa    ff C        e (
  14 violation of CA RPC 1.16 (4) and (5).
  15                 3. All Plaintiffs have agreed to receive this Notice of Motion and Motion by
  16 e-mail.
  17 I.              SUMMARY
  18                 The Plaintiffs are two companies: Shoelogics develops and commercializes
  19 footwear lines, and the factory (Tan An T&C Co.) develops the shoes. Both parties
  20 are critical to this case and this case cannot survive without both of them. The
  21             a   ca e        e Pa       ff a ega       s that the Defendant breached a Sourcing
  22 Agreement for the production of footwear, and wrongfully cancelled pending
  23 purchase orders with Plaintiffs.
  24                 Both Plaintffs are companies (Shoelogics has now closed) that are located in
  25 the far east with no corporate presence here in the United States, other than shipping
  26 goods.
  27                 Since the last court hearing of April 20, 2020 (Docket #30), the Plaintiffs
  28 have ceased all communications with their counsel other than the owners who


       M OTION
                                                           -2-                 Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 3 of 17 Page ID #:215




   1 conveyed that each company is abandoning the case. This is making it impossible to
   2 mediate, conduct discovery and participate in any discovery requests by the
   3 Defendant.
   4                  Attached to he Ba      c Dec a a              E . A      h ch de         ae a        g e-
   5 mail chain advising the Plaintiffs of the instant motion, and the consequences of
   6 abandoning the litigation and being subjected to a default. The Plaintiffs have been
   7 advised about all potential conflicts of interests, what happens since Shoelogics
   8 requests to default out of the case, and that all parties have been advised to seek
   9 independent counsel. Other than Jason Shim agreeing that his company is closed
  10 and will default, there is no client contact and all outstanding invoices of the firm
  11 will apparently go unpaid.
  12                  Due to the lack of client contact and refusal to fund the instant litigation in
  13              a        f he f        e a e ag ee e , The Ba             c La Off ce, I c., a d
  14 attorney Barney Balonick, respectfully request an order to be relieved as counsel of
  15 record.
  16
  17 II.              MEMORANDUM OF POINTS AND AUTHORITIES
  18                  A.     Counsel Should Be Permitted To Withdraw Under The California
                             Rules of Professional Conduct
  19
                      Pursuant to RPC 1.16(a) ...A a       e ha             represent a client, or shall
  20
       withdraw from the representation of a client, if:
  21
                      (1) the lawyer knows... that the client is bringing an action... without probable
  22
       ca e...
  23
                      He e, a d a ached      he Defe da             ead g , a            e e de ce d ec
  24
       contradic            g he P a     ff a ega             he C      a      . Specifically, there was
  25
                 e cha d e h        ed    he Defe da     ha     a      d c       ed    Pa      ff C        e
  26
       and this merchandise was far from anything that could be considered as conforming
  27
  28


       M OTION
                                                          -3-                      Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 4 of 17 Page ID #:216




   1 goods. Once this evidence was brought to light by the Defendant in its pleadings, it
   2 d d ca e a c                          ca      b ea d           he P a       ff    de. (Ba        c Dec ., 2)
   3                    Despite some of these non-conforming goods, both Plaintiffs maintained that
   4 it had otherwise performed its contractual obligations. (Balonick Decl., ¶3) Over the
   5 last few months, however, communications broke down again and Shoelogics
   6 relayed that it closed its doors and wanted to abandon this litigation. (Balonick
   7 Dec ., 4; See A . E . A )
   8                    In addition to Shoelogics abandoning the case and closing its doors, so does
   9 Tan An, which will no longer communicate with its counsel, making it impossible to
  10 continue in its representation. (Balonick Decl., ¶5)
  11                    A ached          he Ba     c Dec a a         a e E . B a d C which are written
  12 statements from both Plaintiffs requesting that this case not continue                            both
  13 Plaintiffs are abandoning this case. Without the owners of the companies willing to
  14 cooperate, it has become clear that the Plaintiff cannot meet its burden of proof at
  15 trial.
  16
  17                    B.      Withdrawal Is Permissive
  18                    P       a        RPC 1.16 (b)(4), ... a a     e      a        hd a f          he
  19 representation if: ... the client by other conduct renders it unreasonably difficult for
  20             he a       e       ca          he e e e a     effec       e ...
  21                    Here, both owners of the Plaintiff companies have submitted written
  22 statements that it refuses to continue in this case. Not only is this refusal a breach of
  23             he F                e fee ag ee e ,                  be          a    a     h ca e        h     he
  24 clients. The clients are refusing to cooperate, are apparently willing to subject
  25 themselves to a default judgment, and have otherwise walked away.
  26                    There really is no prejudice here. Shoelogics closed its doors, Tan An is also a
  27 foreign corporation and the Defendant has not conducted any discovery other than
  28


       M OTION
                                                               -4-                         Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 5 of 17 Page ID #:217




   1 written. Even though this Court ordered the parties to mediation, the Plaintiffs will
   2             a c a e. A h     ,Pa     ff C       e   eed    be e e ed.
   3 Dated: September 21, 2020
   4                                 BALONICK LAW OFFICE, INC.
   5
   6
                                     By
   7                                                     BARNEY BALONICK
   8
                                                    Attorneys for Plaintiffs
   9                                         SHOELOGICS KOREA and TAN AN T&C
  10                                                      CO., LTD.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       M OTION
                                               -5-                 Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 6 of 17 Page ID #:218




   1                                         CERTIFICATE OF SERVICE
   2                   I hereby certify that on September 21, 2020, the foregoing Motion to be
   3
                 Relieved as Counsel was filed electronically utilizing the Court's CM/ECF
   4
   5             filing system. Notice of this filing will be sent by operation of the Court's
   6
                 electronic filing system to all parties indicated on the electronic filing receipt.
   7
                 Parties may access this filing through the Court's system.
   8
   9                   Notice was also sent to Tan An at: mj.kim@vip.163.com and Jason
  10
                 Shim at Jaehak.shim2@gmail.com.
  11
  12
  13                                                               By: /s/ Barney Balonick
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       M OTION
                                                        -6-                 Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 7 of 17 Page ID #:219




   1
     BALONICK LAW OFFICE, INC.
   2 BARNEY BALONICK, Cal Bar No. 277776
     bhb@balonicklaw.com
   3 10100 Santa Monica Blvd #1700
     Los Angeles, CA 90067
   4 Telephone: 310.703.1755
     Facsimile: 310.703.1799
   5
     Attorneys for Plaintiffs and CounterDefendants,
   6 SHOELOGICS, KOREA; TAN AN T&C CO.,
     LTD. aka (MH factory)
   7
                            UNITED STATES DISTRICT COURT
   8
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   9
     SHOELOGICS KOREA, a Korean-               Case No. 2:19-cv-07096-VAP-JC
  10 based Case No.: limited company and
     successor-in-interest to SHOELOGICS,
  11 LTD., TAN AN T&C CO., LTD., a
     Vietnamese limited company,               BALONICK DECLARATION
  12
                  Plaintiffs,
  13                                           Judge: Honorable Virgina A. Phillips
           v.                                  Date: October 12, 2020
  14
     THE WALKING COMPANY, a                    Time: 2:00 p.m.
  15 Delaware corporation; and DOES 1          Room: 8A
     through 50, inclusive,
  16
                  Defendants.
  17
  18 THE WALKING COMPANY, a
     Delaware corporation; and DOES 1
  19 through 50, inclusive,
  20              Counterclaimants,
  21        v.
  22 SHOELOGICS KOREA, a Korean-
     based Case No.: limited company and
  23 successor-in-interest to SHOELOGICS,
     LTD., TAN AN T&C CO., LTD., a
  24 Vietnamese limited company,,
  25              CounterDefendants.
  26
  27
  28

                                             -1-               Case No. 2:19-cv-07096-VAP-JC
                                                       MOTION TO BE RELIEVED AS COUNSEL
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 8 of 17 Page ID #:220




   1                  I, Barney Balonick, do hereby declare and state as follows:
   2                  I am an attorney admitted to practice in New York, Illinois and California. I
   3 am also admitted to practice in the Northern District of Illinois and the Central
   4 District of California. I submit this Declaration and make these statements of my
   5 own personal knowledge. If called to testify, I would and could do so under penalty
   6 of perjury.
   7                  1. Attached as E . A is a true and correct cop of the e-mail I sent to all of
   8 the plaintiffs letting them know of m firm s intention to withdraw. Attached as E .
   9             B is a true and correct copy of the letter signed by Jason Shim, owner of
  10 Shoelogics (which is now closed) instructing that his company will no longer be
  11 open and will not continue with this Case. Attached as E . C is a true and correct
  12 copy of the letter from MJ Kim, owner of Tan An factory and he too refuses to
  13 continue to prosecute this Case.
  14                  2.    Here, and attached to the Defendant s pleadings, was some evidence
  15 directl contradicting the Plaintiff s allegations in the Complaint. Specificall , there
  16 was merchandise shipped to the Defendant that was not disclosed to Plaintiff s
  17 Counsel and this merchandise was far from anything that could be considered as
  18 conforming goods. Once this evidence was brought to light by the Defendant in its
  19 pleadings, it did cause a communication breakdown on the Plaintiff s side.
  20                  3.    Despite some of these non-conforming goods, both Plaintiffs
  21 maintained that it had otherwise performed its contractual obligations.
  22                  4.    Over the last few months, however, communications broke down again
  23 and Shoelogics relayed that it closed its doors and wanted to abandon this litigation.
  24                  5.    In addition to Shoelogics abandoning the case and closing its doors, so
  25 does Tan An, which will no longer communicate with its counsel, making it
  26 impossible to continue in its representation.
  27
  28


       M OTION
                                                         -2-                Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 9 of 17 Page ID #:221




   1             I review and affirm these statements under penalty of perjury under the laws
   2 of the State of California and the Federal Rules of Civil Procedure that the foregoing
   3 is true and correct.
   4             DATED:      9/21/20                     ____________________
   5                                                     Barney Balonick, for the
   6                                                     Balonick Law Office, Inc.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       M OTION
                                                   -3-                 Case No. 2:19-cv-07096-VAP-JC
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 10 of 17 Page ID #:222




                                        EXHIBIT A
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 11 of 17 Page ID #:223




  To all on this e-mail I have not received any communications from anyone other than Jason who has
  decided to abandon the case for Shoelogics. At this juncture, since I have not heard from anyone, my
  firm is going to file a motion to withdraw as counsel of record. I will serve all parties via e-mail. This e-
  mail and the chain below will be attached as an exhibit for the court and the defendant to see as it will
  be filed.

  At this time, I strongly suggest that all parties on this e-mail obtain independent co nsel I ll ser e
  e er one ith the motion as soon as it s filed I ish e er one the best in their f t re endea ors




  Barney Balonick, Esq.
  10100 Santa Monica Blvd
  Suite 1700
  Los Angeles, CA 90067
  (310) 703.1755
  (310) 703.1799 (facsimile)
  *Admitted in CA, IL and NY
  www.balonicklaw.com




  https://www.thetop100magazine.com/barney-balonick


  The contents of this message may be privileged and confidential. Therefore, if this message has been
  received in error, please delete it without reading it. Your receipt of this message is not intended to
  waive any applicable privilege. Please do not disseminate this message without the permission of its
  author.



  From: 심       <jaehak.shim2@gmail.com>
  Date: Tuesday, August 18, 2020 at 3:09 AM
  To: Barney Balonick <bhb@balonicklaw.com>
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 12 of 17 Page ID #:224




  Cc: Huknife2008 <huknife2008@gmail.com H i Hoàng hoanghai.vimaru@gmail.com>, Mjkim
  Neu <mjkim@shoesbridge.com>
  Subject: Re: FW: The walking company

  Hi Barney, your comments below is correct on Shoelogics.

  Kind regards,
  Jason

  2020년 8월 18일 ( ) 오 1:45, Barney Balonick <bhb@balonicklaw.com>님이 성:
  To all as you recall, everyone signed a conflict waiver so that I can communicate to everyone involved
  here. You should please see the e-mail below. Jason for Shoelogics has determined, because it is closed
  and no longer operational, to walk away from the case against the Walking Company.

  As I explained to Jason, this means that the defendant (The Walking Company) will be able to get a
  default judgment against it. Since Shoelogics is closed and likely does not have any assets here in the
  U.S., it is unlikely that the defendant will be able to do anything against it.

  Still, everyone on this e-mail hether for their indi id al benefit or for that of the factor    hich is the
  other plaintiff/cross-defendant in this case, should feel free to secure independent counsel. This does
  not only mean in reference to this e-mail, but in all respects.

  In any event, the only other party as plaintiff/cross-defendant is:

  TAN AN T C CO LTD a Vietnamese limited compan                            Tan

  Since Shoelogics is virtually gone as it is defaulting out, this means that only Tan can pursue this
  case. It has been my understanding from the beginning that Tan never had the financial
  capability to prosecute this case past the pleading stage. If everyone recalls, it was the poor
  financial status that allowed the discount in the retainer.

  In any event, we are now at a cross-road: If Tan wishes to pursue this case, it will have to begin
  to fund the litigation which could mean depositions, travel, and other litigation-related costs. If
  Tan ishes to q it this case and defa lt I need to kno that no beca se I m going to report to
  defendant s co nsel and to the co rt that Shoelogics is abandoning the case b tomorro I
  cannot file a dismissal due to the cross-complaint, but if Tan wishes to quit the case as
  Shoelogics, it can also just take a default judgment and let the case go.

  All parties must note, however, that a default judgment can be lodged in other jurisdictions. If
  either of the parties have assets in other jurisdictions, a default judgment can be used to take
  those assets.

  Since all parties on this e-mail have assets in other countries and not in the U.S., however, it is
  unlikely that the defendant will be able to do anything other than keep the inventory in its
  possession. It also means that by defaulting, there will NEVER be the chance to recovery any
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 13 of 17 Page ID #:225




  funds whatsoever. And, this decision will be a permanent one. Once you default out, you will
  likely never recover anything from The Walking Company.

  Basically, if all parties abandon this case, then you (the plaintiffs, collectively) lose all rights to
  recover any funds, inventory, and assets. You (all of you) will also be subject to a default
  judgment.

  I am going to report to the defendant s attorne b close of b siness tomorrow that Shoelogics
  is defaulting out of this case. Tan needs to either be ready to litigate or default out as well.

  Please let me know as soon as possible and I do wish everyone the best in their future
  endeavors.




  Barney Balonick, Esq.
  10100 Santa Monica Blvd
  Suite 1700
  Los Angeles, CA 90067
  (310) 703.1755
  (310) 703.1799 (facsimile)
  *Admitted in CA, IL and NY
  www.balonicklaw.com

  The contents of this message may be privileged and confidential. Therefore, if this message has been
  received in error, please delete it without reading it. Your receipt of this message is not intended to
  waive any applicable privilege. Please do not disseminate this message without the permission of its
  author.



  From: 심       <jaehak.shim2@gmail.com>
  Date: Sunday, July 19, 2020 at 9:38 PM
  To: Barney Balonick <bhb@balonicklaw.com>
  Subject: The walking company

  Barney as stated Shoelogics is closed so we are just walking away from this case.
  I do not know about the factory status now and so cannot make comments or decisions for them.

  All the best,
  Jason
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 14 of 17 Page ID #:226




                                        EXHIBIT B
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 15 of 17 Page ID #:227




  Mr: BaIon¡   ck, PIease be adv:¡ sed that i, M:r:         」 aehη   k S—   hi:m, d:o n:ot wish to p:roceed a:●   y

  further w¡ th the   ˛o:u:rt ˛ia:ims   :˛   a:se aga¡   nst the W¸ I:king Co:mpa:ny Ltd˙        .'




          >   旿Aι σ *多 메
  Apr¡
         :: 30 2020


  :Ψ     姓豺 ψ
             ”
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 16 of 17 Page ID #:228




                                        EXHIBIT C
Case 2:19-cv-07096-VAP-JC Document 32 Filed 09/21/20 Page 17 of 17 Page ID #:229
